FILE COPY




                                  No. 07-15-00271-CR


Angel Obella                                §     From the 85th District Court
 Appellant                                          of Brazos County
                                            §
v.                                                June 15, 2017
                                            §
The State of Texas                                Opinion by Senior Justice Hancock
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated June 15, 2017, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo